DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US PG Pub. No. 2014/0243749, effectively filed Dec. 27, 2012), (herein “Edwards”).
Regarding claim 1, Edwards teaches a monitoring attachment (i.e., adapter 1210,120, 220B, see Figs. 1, 35, and 36 below and para. [0164]) attachable to a medicament dispenser 1100,100,200 (see paras. [0164],[0187] and Figs. 1, 35, and 36 below) for monitoring usage of a medicament dispenser (see paras. [0166],[0182]), comprising: a housing attachable to a medicament dispenser 100,200 (see para. [0164]); one or more sensors 126,226,1214 (see paras. [0074],[0166],[0182]) to detect usage of the medicament dispenser, a storage medium (i.e., memory or use module, see paras. [0070],[0077],[0165]) to store event data associated with the usage of the medicament dispenser as a medication usage event; and a wireless transceiver 122,222 (see para. [0165]) configured to: transmit, to a client device (i.e., monitor device 150, locator 250 or remote device 1610, see Figs. 1, 35 and 36 below, paras. [0169]-[0171]), the medication usage event detected by the sensors 126,226 (see para. [0182]), and receive, from the client device 150,250, a request to locate the medicament dispenser (see paras. [0173]-[0174]); and an output device 124,224 configured to emit a detection signal responsive to a request to locate the medicament dispenser (see para. [0173]).  

    PNG
    media_image1.png
    520
    723
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    388
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    519
    389
    media_image3.png
    Greyscale

Edwards is silent in explicitly teaching the one or more sensors comprising a sensor to detect a signal generated in response to movement of the medicament dispenser to dispense medicament.
Edwards, however, teaches that a sensor 126,226,1214 can be operable to monitor and/or measure the configuration and/or status of the medicament delivery device 1100,100,200 (see paras. [0074],[0166],[0182]).  Edwards teaches that a “change in “status” of the of the medicament delivery device 1100 includes for example, when the medicament dispenser 110 is removed, armed, or actuated (see para. [0094]) in order to control power consumption.   Edwards further teaches that the sensor 126,226,1214 can detect when the cap of the medicament container is removed (see para. [0182]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Edwards such that the one or more sensors comprise a sensor to detect a signal generated in response to movement of the medicament dispenser to dispense medicament as suggested by Edwards (i.e., where the sensor can detect when the cap of the medicament container is removed or otherwise a “status” of the medicament delivery device 1100,100,200 to be armed to dispensed in order to control power consumption (see para. [0094]).
Regarding claim 2, Edwards teaches wherein the output device 124,224 (see Figs. 35 and 35 above) is a speaker (i.e., where a speaker is an audio output, see para. [0173]), and wherein the detection signal output by the speaker is an audio signal.  
Regarding claim 3, Edwards teaches wherein the output device 124,224 is a vibration component (see para. [0168]), and wherein the detection signal output by the vibration component is a vibration signal.  
Regarding claim 4, Edwards teaches wherein the output device 124,224 is a light, and wherein the detection signal output by the light is a blinking signal (see para. [0168], where a light is type of a visual signal, see also para. [0169] regarding flashing lights on the monitoring device, as example of a visual signal).  
Regarding claim 5, Edwards teaches wherein the wireless transceiver 122,222 is further configured to: establish a wireless connection with the client device 150,250 for receiving and transmitting data (see para. [0165]), and wherein the output device 124,224 is configured to emit a second detection signal responsive to the wireless transceiver determining that a wireless connection with the client device is lost (see paras. [0173]-[0174]).  
Regarding claim 6, Edwards teaches wherein the wireless transceiver 122,222 uses one or more of: a Bluetooth protocol; a Wi-Fi network; a cellular network; and a radio frequency (RF) protocol (see para. [0075],[0165]).  
Regarding claim 7, Edwards teaches wherein the housing comprises an exterior surface attachable to a cover of the medicament dispenser (see para. [0179] and schematically shown in Figs. 35 and 36 above, where the housing of the adapter 120 allows removability of the dispenser).
Regarding claim 8, Edwards teaches wherein the one or more sensors include an infrared sensor (see para. [0168], IR signal from an IR sensor) configured to detect movement of a feature on a body of the medicament dispenser, wherein detecting usage is based on movement of the feature detected by the infrared sensor.  
Regarding claim 9, Edwards teaches wherein the one or more sensors include a microphone (see para. [0074],[0165]) configured to capture audio corresponding to a sound of an inhalation of medicament dispensed by the medicament dispenser, wherein detecting usage is based on audio captured by the microphone.  
Regarding claim 10, Edwards teaches wherein the one or more sensors include an accelerometer (see para. [0210], where sensors in monitoring and/or adapter device can include accelerometers suitable for detecting changes in acceleration/movement) configured to detect movement of the medicament dispenser, wherein detecting usage is based on movement of the medicament dispenser detected by the accelerometer.  
Regarding claim 11, Edwards teaches wherein the one or more sensors include a capacitive sensor (see Edwards, claims 5-6, where the sensor can be a capacitance sensor which produces indication from one state of the medicament delivery device to another state) configured to detect handling of the medicament dispenser, wherein detecting usage is based on handling of the medicament dispenser detected by the capacitive sensor.  
Regarding claim 12, Edwards teaches a method comprising: receiving, from a client device (i.e., computing device 1510, see para. [0170] and Fig. 1 above) via a wireless transceiver of a monitoring attachment (i.e., adapter 1210,120, 220B, see Figs. 1, 35, and 36 below and para. [0164]) attached to a medicament dispenser, a request to locate the medicament dispenser; emitting, via an output device on the monitoring attachment, a detection signal; detecting, via one or more sensors on the monitoring attachment, usage of the medicament dispenser as a medication usage event (see para. [0182]); and Atty. Docket No. 31623-45214/US25transmitting, via the wireless transceiver to the client device, the medication usage event.  
Edwards is silent in explicitly teaching wherein detecting usage comprises detecting a signal generated in response to movement of the medicament dispenser to dispense medicament.
Edwards, however, teaches that a sensor 126,226,1214 can be operable to monitor and/or measure the configuration and/or status of the medicament delivery device 1100,100,200 (see paras. [0074],[0166],[0182]).  Edwards teaches that a “change in “status” of the of the medicament delivery device 1100 includes for example, when the medicament dispenser 110 is removed, armed, or actuated (see para. [0094]) in order to control power consumption.   Edwards further teaches that the sensor 126,226,1214 can detect when the cap of the medicament container is removed (see para. [0182]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Edwards such that 
detecting usage comprises detecting a signal generated in response to movement of the medicament dispenser to dispense medicament (i.e., where the sensor can detect when the cap of the medicament container is removed or otherwise a “status” of the medicament delivery device 1100,100,200 to be armed to dispensed in order to control power consumption (see para. [0094]).
Regarding claim 13, Edwards teaches wherein the output device 124,224 (see Figs. 35 and 35 above) is a speaker (i.e., where a speaker is an audio output, see para. [0173]), and wherein the detection signal output by the speaker is an audio signal.  
Regarding claim 14, Edwards teaches wherein the output device 124,224 is a vibration component (see para. [0168]), and wherein the detection signal output by the vibration component is a vibration signal.  
Regarding claim 15, Edwards teaches wherein the output device is a light 124,224, and wherein the detection signal output by the light is a blinking signal (see para. [0168], where a light is type of a visual signal).  
Regarding claim 16, Edwards teaches establishing, via the wireless transceiver 122,222, a wireless connection with the client device 150,250 for receiving and transmitting data (see para. [0165]), and emitting, via the output device124,224, a second detection signal responsive to determining that a wireless connection with the client device is lost (see paras. [0173]-[0174]).  
Regarding claim 17, Edwards teaches wherein the one or more sensors include an infrared sensor (see para. [0168]), wherein detecting the usage comprises detecting, via the infrared sensor, movement of a feature on a body of the medicament dispenser.  
Regarding claim 18, Edwards teaches wherein the one or more sensors include a microphone (see para. [0074],[0165]), wherein detecting the usage comprises capturing, via the microphone, audio corresponding to a sound of an inhalation of medicament dispensed by the medicament dispenser.
Regarding claim 19, Edwards teaches wherein the one or more sensors include an accelerometer (see para. [0210], where sensors in monitoring and/or adapter device can include accelerometers suitable for detecting changes in acceleration/movement) configured to detect movement of the medicament dispenser, wherein detecting usage is based on movement of the medicament dispenser detected by the accelerometer.  
Regarding claim 20, Edwards teaches wherein the one or more sensors include a capacitive sensor (see Edwards, claims 5-6, where the sensor can be a capacitance sensor which produces indication from one state of the medicament delivery device to another state), wherein detecting the usage comprises, detected by the capacitive sensor, the handling of the medicament dispenser.  
Regarding claim 21, Edwards teaches a system comprising: a monitoring attachment (i.e., adapter 1210,120, 220B, see Figs. 1, 35, and 36 above and para. [0164]) attachable to a medicament dispenser 1100,100,200 (see paras. [0164],[0187] and Figs. 1, 35, and 36 above) for monitoring usage of a medicament dispenser (see paras. [0166],[0182]), comprising: a housing attachable to a medicament dispenser 100,200 (see para. [0164]); one or more sensors 126,226,1214 (see paras. [0074],[0166],[0182]) to detect usage of the medicament dispenser; a storage medium (i.e., memory or use module, see paras. [0070],[0077],[0165]) to store event data associated with the usage of the medicament dispenser as a medication usage event; and a wireless transceiver 122,222 (see para. [0165]) configured to: transmit, to a client device (i.e., monitor device, locator 250 or remote device 1610 such as a smartphone, see Figs. 1, 35 and 36 above, paras. [0169]-[0171]), the medication usage event detected by the sensors 126,226 (see para. [0182]), and receive, from the client device 150,250, a request to locate the medicament dispenser (see paras. [0173]-[0174]); and a computer-readable storage medium (i.e., memory, see para. [0165]) storing instructions that, when executed by a processor of the client device, cause the processor to perform operations comprising: receiving, from the wireless transmitter, the medication usage event from the wireless transmitter (see para. [0182]); receiving a user input to locate the medicament dispenser (see paras. [0169]-[0170]); and providing, to the wireless transmitter, the request to locate medicament dispenser (see para. [0173]).
Edwards is silent in explicitly teaching the one or more sensors comprising a sensor to detect a signal generated in response to movement of the medicament dispenser to dispense medicament.
Edwards, however, teaches that a sensor 126,226,1214 can be operable to monitor and/or measure the configuration and/or status of the medicament delivery device 1100,100,200 (see paras. [0074],[0166],[0182]).  Edwards teaches that a “change in “status” of the of the medicament delivery device 1100 includes for example, when the medicament dispenser 110 is removed, armed, or actuated (see para. [0094]) in order to control power consumption.   Edwards further teaches that the sensor 126,226,1214 can detect when the cap of the medicament container is removed for dispensing (see para. [0182]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Edwards such that the one or more sensors comprise a sensor to detect a signal generated in response to movement of the medicament dispenser to dispense medicament as suggested by Edwards (i.e., where the sensor can detect when the cap of the medicament container is removed for dispensing or otherwise a “status” of the medicament delivery device 1100,100,200 to be armed to dispensed in order to control power consumption (see para. [0094]).

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 9 of the response that Edwards fails to teach “one or more sensors comprising a sensor to detect a signal generated in response to movement of the medicament dispenser to dispense medicament.”  
This is not persuasive because Edwards explicitly teaches that sensors 126,226,1214 can be operable to monitor and/or measure the configuration and/or status of the medicament delivery device 1100,100,200 (see paras. [0074],[0166],[0182]).  Edwards teaches that a “change in “status” of the of the medicament delivery device 1100 includes for example, when the medicament dispenser 110 is removed, armed, or actuated (see para. [0094]) in order to control power consumption.   Edwards further teaches that the sensor 126,226,1214 can detect when the cap of the medicament container is removed for dispensing (see para. [0182]). 
The Office interprets, monitoring and detecting a status of the medicament dispenser including when a cap of the medicament container is removed for dispensing (i.e., arming the dispenser) to be analogous to “detect a signal generated in response to movement of the medicament dispenser to dispense medicament.”  For example, when a cap of medicament container is removed for dispensing, a portion of the dispenser must move, so that an associated signal thereof must be detected to determine the status of the medicament container.  
Regarding Applicant’s argument on page 9 of the response that the adapter of Edwards does not dispense medicament is moot because claims 1 and 21 (and similarly in claim 12) merely recite “a monitoring attachment attachable to a medicament dispenser” (i.e., the sensors are part of the attachment) to detect medication usage of the dispenser.  As reasoned above, the adapter of Edwards does in fact suggest detecting a signal generated in response to movement of the medicament dispenser to dispense medicament, such as by detecting for example, when the cap of the medicament container is removed for dispensing (see para. [0182]) or when the medicament dispenser 110 is removed, armed, or actuated (see para. [0094])
Accordingly, Applicant’s argument is un-persuasive and claims 1-21 remain rejected as being unpatentable over Edwards.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784